By the Court.
While the petitioner was entitled to introduce evidence tending to show that the assessment upon his land was too great, he was not entitled to inquire as to the proportion of the benefit to the lands of himself and the other abutters on the way, as compared with the benefit to real estate generally *28in the city; and such an inquiry might properly he excluded as tending to confuse the jury, and to divert their attention from the issue before them.
The question was as to the benefit to the petitioner’s land by the whole construction of the street, and the petitioner had no right to introduce evidence as to the benefit resulting from any particular piece of work done in the course of such construction.

Exceptions overruled